Martin, J.
delivered the opinion of the court.
The plaintiff’s claim for work and labor done in covering the defendant’s house with zinc, is resisted on the ground of the work having been done in so bad and unworkmanlike *529manner that the roof leaked so much as to render the house absolutely useless. The allegation of the defendant is repelled and the leakage is attributed to the badness of the materials furnished by the defendant, who is appellant from the judgment rendered against him.
competent01' witpannor'inha suit íh^pnoTofworic before the partnership was formed, and when he has no interest in g^trcsuIt of thc
The objection to a partner as a witness for Ms co-partner in a mat- ^ 'ihioh t00k ánd isnot etfimy place before the existence of the partnership goes co'ni>etenoy-
tlmony iñtraiuc- and™ moiion for iLrjUgmen^of the District Court appears clearly coiTect, the Supreme Court will affl™it™Rh°dafrivolous appeal.'
L. C. Duncan, for the plaintiff.

Sterrett, contra.

As is usual in a case like the present, each party has brought a number of witnesses to support his allegations. Those of the plaintiff say he remonstrated with the defendant on the badness of the zinc, and those of the defendant, that he remonstrated with the plaintiff while the work was going on, on the bad method which had been adopted in laying on the sheets of zinc.
After the testimony had been taken down, the defendant’s counsel insisted on the testimony of a witness being stricken out on account of his being a partner of the plaintiff, who had introduced him; this was opposed on the score that the . n n . coimcxion alleged to exist between the witness and the to the particular undertaking which The District Court, in our . . . opinion correctly, held that the obiection, if any there was, A j j 7 went to the credibility hut not to the competency of the witness. party did not extend to the particular undertaking was the object of contestation.
On the merits, a close examination of the declarations of the witnesses has led us to the conclusion, that the judge did not err in that to which he came.
The plaintiff has claimed damages for a frivolous appeal; but it has not appeared to us that the case is one which calls ~ y. IOr them.
It is, therefore, ordered, adjudged and decreed that the judgment of the District Court be affirmed with costs.